ICJ_016_AngloIranianOil_GBR_IRN_1951-07-05_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE
DE L’ANGLO-IRANIAN OIL Co.

(ROYAUME-UNI / IRAN)

ORDONNANCE DU 5 JUILLET 1951

1951

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

ANGLO-IRANIAN
OIL Co. CASE

(UNITED KINGDOM / IRAN)

ORDER OF JULY 5th, 1951

SOCLETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

«Affaire de l’'Anglo-Iranian Où Co., Ordonnance du
5 juillet 1951: C. I. J. Recueil 1951, p. 100.»

This Order should be cited as follows :

“Anglo-Iranian Oil Co. Case, Order of July 5th, 1957:
I.C. J. Reporis 1951, p. roo.”

 

Ne de vente: 64
Sales number

 

 

 
100

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1951

1951
Le 5 juillet
Rôle général!

n° 16 Ordonnance du 5 juillet 1951

AFFAIRE
DE L’ANGLO-IRANIAN OIL Co.

(ROYAUME-UNI / IRAN)

La Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,

vu l’article 37 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu la requête, datée du 26 mai 1951, déposée et enregistrée au
Greffe le même jour, par laquelle le Gouvernement du Royaume-
Uni de Grande-Bretagne et d'Irlande du Nord, se référant aux
déclarations d'acceptation par ce Gouvernement et par le Gouver-
nement impérial de l'Iran de la disposition facultative prévue à
l'article 36, paragraphe 2, du Statut, a introduit devant la Cour
contre l’Empire de l'Iran l'affaire de l’Anglo-Iranian Oil Company ;

Considérant que, le même jour, le texte de la requête a été
transmis au Gouvernement de l’Iran, conformément à l’article 40,
paragraphe 2, du Statut, et que, également le même jour, les conclu-
sions qui y sont énoncées ont été communiquées par la voie
télégraphique audit Gouvernement ;

Vu le télégramme en date de Téhéran, le 28 mai 1951, par lequel
le ministre des Affaires étrangères de l’Iran a accusé la réception
de la notification télégraphique de la requête, et fait savoir que son
Gouvernement était d'avis que la Cour n’était pas compétente pour
statuer sur cette affaire, et qu'après réception de la requête, ledit
Gouvernement donnerait sa réponse détaillée ;

Vu l'ordonnance en date de ce jour par laquelle, à la suite de la
demande du Gouvernement du Royaume-Uni en date du 22 juin

4
Iol ORDONN. DU 5 VII 51 (ANGLO-IRANIAN OIL Co.)

1951, la Cour indique des mesures conservatoires en l'affaire,
laquelle indication ne préjuge en rien la compétence de la Cour pour
connaître au fond de l'affaire,

Fixe comme suit les délais pour la présentation, par les Parties,
des pièces de la procédure écrite :

pour le Mémoire du Gouvernement du Royaume-Uni : au 3 sep-
tembre 1951;

pour le Contre-Mémoire du Gouvernement impérial de l'Iran : au
3 décembre 1951.

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le cinq juillet mil neuf cent cinquante
et un, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement du Royaume-Uni et au Gouvernement impérial
de l'Iran.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRO.

 

 
